Narton, Judge,
delivered the opinion of the court.
The only question in this case seems to be in relation to the validity of a city ordinance of the city of Hannibal, passed February 9th, 1870. The proceedings under the ordinance, for the assessment of the damages to defendants, occasioned by the extension of the wharf in front of their property, are admitted to have been regnlar; but they were dismissed upon motion, for the reason that the city council had no power, at the time said proceedings were instituted, to condemn private property for a wharf. There were other objections, but this is the main one, and the only one necessary to be considered here.
The charter of the city, passed in 1851, grants the power to the city authorities “to erect, repair, and regulate public wharves and docks;” and the amended charter of 1.860-1 declares, “ when it shall become necessary to take private property for opening, widening or altering any public street, lane, avenue, alley, wharf or square, the mayor shall cause certain proceedings,” &a.
*177It is insisted, that the power to ereet does not ex vi termini include a power to establish.; and if it does, it does not include a power to extend a wharf already established.
We cannot perceive the force of this nice discrimination. It is clear, that the legislature in 1861 understood the previous charter as granting the power “ to open, widen or alter public wharves,” and made provision for exercising this power.
A power to alter a wharf .would seem to mean a power to extend it or diminish it.
There was, therefore, no ground for dismissing the proceedings of the city, by the Circuit Court of Ralls county, and the judgment is reversed and the cause remanded.
The other judges concur.